DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 31, 2021 has been entered.  Examiner acknowledges Applicant’s cancellation of the entire original set of claims 1-20 and submission of new claims 21-40.  The subject matter of the new independent claims 21, 25, and 38 differ from generic original independent claims 19 and 20 primarily in the use of the term “voluntary” and “digital,” which does not constitute a significant departure from generic claims 19 and 20; therefore, Applicant’s amendment is responsive.  Applicant’s submission of new claims has resulted in new rejections under 35 U.S.C. 112 to be presented and claim objections.

Claim Objections
Claim 40 is objected to because of the following informalities:
Claim 40, recites: “… wherein the one or more actions triggering one or more steps of conditional choices, and…”  The term “triggering” should read as “trigger.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 39: Claim 39 recites: “…the rhythmic audio template includes sounds of beats, metronome, ding, chirp, ticking, amplitude-modulated tones or noises, and frequency-modulated tones or noises, binaural beats, or music pattern, with a rhythmic frequency between 0.5 Hz and 4 Hz.”
It is unclear whether claim 39 requires each element in the list due to the unclear use of “and” and “or” clauses.  For instance, it is unclear whether or not the claim requires “beats, metronome, ding, chirp, ticking, amplitude-modulated tones or noises,” i.e., the claim requires either every element prior or optionally requires solely noises.  Furthermore, the use of multiple “and” clauses in a list followed by “or music pattern” makes it unclear whether claim 39 requires any one of or all of the elements prior to “music pattern.”  Another point of ambiguity is the “with a rhythmic frequency between 0.5 Hz and 4 Hz” descriptor.  It is unclear if this modifier applies only to music pattern since it immediately follows such an element or if every element prior in the list is limited to a rhythmic frequency between 0.5 Hz and 4 Hz.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 21-34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
	Re. Claims 21, 25, and 38: Malchano teaches a method of human-computer interaction using an interactive system (Fig. 20: subject interacting with nerve stimulus and feedback component), comprising:
providing a signal sequence to the user (Fig. 20: nerve stimulus 2010);
recording digital bioelectrical signals from the user's head using a bioelectrical signal acquisition device (Fig. 1: at least feedback monitor, which can record eye movement as described in Paragraph 0135; Figs. 4A-4C, 6B, 12A-12C, 14: embodiments of the device capable of recording from the head);
processing the digital bioelectrical signals and identifying the existence and the pattern of ocular event-related potentials (o-ERPs) (Paragraph 0032: “The neural oscillations of the brain of the subject may be monitored… electrooculography (EOG) devices... other signs and indications (e.g., attentiveness, physiology, etc.) from the subject may also be monitored;” Paragraph 0303).
Malchano describes the use of a feedback component; however, Malchano is not explicit as to whether or not such feedback is voluntarily produced.
Kornberg teaches the invention wherein the o-ERPs are produced by the user voluntarily as a response to the signal sequence; and taking one or more actions based on the existence and the patterns of the o-ERPs (Paragraph 0024: control of menu items via eye movement).  Kornberg teaches analogous art in the technology of monitoring ocular-event related potentials (Paragraph 0045), particularly for use in human-computer interaction (Abstract).

With respect to claim 25, the invention of claim 25 covers a broader scope compared to what is described in claim 21; and therefore, the citations of narrower claim 21 would read analogously on the limitations  of claim 25.
With respect to claim 38, the invention of claim 38 differs from claim 21 only in the aspect that the signal sequence is now claimed more narrowly to be a plurality of sounds; however, both Malchano and Kornberg describe playing a plurality of sounds for the user.  Therefore, the citations of claim 21 would read upon the limitations of claim 38.
Re. Claims 22 and 26: Malchano and Kornberg teach the invention according to claims 21 and 25.  Malchano further teaches the invention wherein the signal sequence comprises sending vibration to the user or playing sound to the user (Paragraph 0440: audio stimulation signal and audio prompts to communicate messages to user).
With respect to claim 26, since claim 26 recites a broader list of signal sequences, and the citations of claim 21 read upon one of the elements of the list, claim 26 is rejected analogously to that of claim 21.
Re. Claim 23: Malchano and Kornberg teach the invention according to claim 21.  Kornberg further teaches the invention wherein taking one or more actions includes:

Re. Claim 24: Malchano and Kornberg teach the invention according to claim 21.  Kornberg further teaches the invention wherein the one or more actions include triggering one or more steps of conditional choices (Fig. 4: conditional choices based on direction of eye movement).
Re. Claims 27 and 28: Malchano and Kornberg teach the invention according to claim 25.  Kornberg further teaches the invention wherein the signal sequence includes: a description, a question, or an instruction, all relating to upcoming interactions between the user and the interactive system (Paragraph 0041: “… the user may be instructed through a visual or audio prompt to gaze in a certain direction for selection of one menu item, in another direction for a second item, etc.).	Alternatively or additionally, Malchano also describes providing a description/instruction to the user relating to interactions between the user and the interactive system (Paragraph 0440: “The audio prompt can include words of guidance, training, encouragement, reminders, motivational messages, or other messages that can facilitate adherence, improve attentiveness, or reduce agitation in the subject”).
With respect to claim 28, the citation of claim 27 also includes an instruction and the instruction includes information on how to provide a response by the user.  Therefore, the citation of claim 27 also reads upon the limitations of narrower claim 28. 
Re. Claim 29 and 32: Malchano and Kornberg teach the invention according to claims 25 and 28.  Kornberg further teaches the invention wherein providing a response includes an eye blink, an eye movement, or an eyelid squeezing, by the user (Paragraph 0004: “The system, by one embodiment, is 
Re. Claim 30: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein the signal sequence comprises a plurality of sounds (Tables 1, 2: variable audio stimulation sequences), and
the plurality of sounds include one or more rhythmic audio templates (Paragraph 0401: “The audio generation module 910 can instruct or otherwise cause the audio signaling component 950 to generate acoustic bursts or pulses”).
Re. Claim 31: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein the one or more rhythmic audio templates have a rhythmic frequency between 0.5 Hz and 4 Hz (Paragraph 0401: “The audio source can be turned on and off to provide a pulse repetition frequency in the range of 0.1 Hz to 10 kHz or more”).
Re. Claim 33: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein the bioelectrical signals have a sample rate ranging from 100 samples per second to 10000 samples per second (Paragraph 0751: “The… device may then sample voltage fluctuations picked up by the electrodes (e.g., at 50 Hz-2000 Hz or randomly using compressed sensing techniques);” Paragraph 0032: “The neural oscillations of the brain of the subject may be monitored using brain wave sensors, electroencephalography (EEG) devices, electrooculography (EOG) devices, and magnetoencephalography (MEG) devices”).
Re. Claim 34: Malchano and Kornberg teach the invention according to claim 25.  Malchano further teaches the invention wherein processing the bioelectrical signals includes a filtering process, which includes using a low-pass filter, a high-pass filter, or a band-pass filter to filter the bioelectrical 
Re. Claim 39 (as best understood): Malchano and Kornberg teach the invention according to claim 38.  Malchano further teaches the invention wherein the plurality of sounds includes a rhythmic audio template, and 
the rhythmic audio template includes sounds of beats, metronome, ding, chirp, ticking, amplitude-modulated tones or noises, and frequency-modulated tones or noises (Paragraph 0412: generation of differing audio pulses based on frequency, wavelength,, modulation frequency, amplitude, tone, etc… to change how cortex interacts with stimuli), 
binaural beats (Paragraph 0463), 
or music pattern (Paragraphs 0412, 0423), 
with a rhythmic frequency between 0.5 Hz and 4 Hz (Paragraph 0401: “The audio source can be turned on and off to provide a pulse repetition frequency in the range of 0.1 Hz to 10 kHz or more”).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Sullivan et al. (U.S. 2010/0234752 A1) (hereinafter – Sullivan)
Re. Claim 35: Malchano and Kornberg teach the invention according to claim 25, but do not teach the invention wherein identifying the o-ERPs is based on a pattern recognition of the o-ERPs based 
	Sullivan teaches the invention wherein identifying the o-ERPs is based on a pattern recognition of the o-ERPs based on one or more thresholds in a time-domain presentation, or one or more thresholds in a frequency-domain presentation (Paragraph 0050: identification of peaks based on thresholding in time-domain presentation).  Sullivan teaches analogous art in the technology of human-computer interactive devices, particularly analyzing visually-evoked potentials (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano and Kornberg to include identifying o-ERPs via thresholding in the time-domain presentation as taught by Sullivan, the motivation being that such thresholding can be used to determine whether the EEG signal samples are evoked in response to a pattern of stimulus events (e.g., an SEP determination, such as in response to a visual event) (Paragraph 0050).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Sullivan et al. (U.S. 2010/0234752 A1) (hereinafter – Sullivan)
Panken et al. (U.S. 2009/0082829 A1) (hereinafter – Panken)
Re. Claim 36: Malchano, Kornberg, and Sullivan teach the invention according to claim 35.  Sullivan teaches searching and thresholding for peaks in the time domain presentation, but does not teach using sliding windows.

It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano, Kornberg, and Sullivan to include utilizing moving windows as taught by Panken, the motivation being that doing so allows for identification of whether or not portions of neural signal contains a specific volitional input (Paragraph 0115).  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Sullivan et al. (U.S. 2010/0234752 A1) (hereinafter – Sullivan)
Hatakeyama (U.S. 2017/0055868 A1) (hereinafter – Hatakeyama)
Re. Claim 37: Malchano, Kornberg, and Sullivan teach the invention according to claim 35, but do not teach the invention wherein the o-ERPs are identified based on the frequency-domain presentation, by using fast Fourier transform (FTT) to convert the segments of signal to frequency domain data and thresholding the amplitudes at certain frequencies
Hatakeyama teaches the invention wherein the o-ERPs are identified based on the frequency-domain presentation, by using fast Fourier transform (FTT) to convert the segments of signal to frequency domain data and thresholding the amplitudes at certain frequencies (Figs. 2A, 2B: identification of eyeball moving component and eye blink component; Figs. 3A-3D: threshold setting for 
It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano, Kornberg, and Sullivan to include thresholding fast Fourier transformed signals as taught by Hatakeyama, the motivation being that doing so allows the system to differentiate specific eye motion waveform components, i.e., o-ERPs, from other waveform components of lower power (Paragraph 0046).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over:
Malchano et al. (2018/0133431 A1) (hereinafter – Malchano)
Kornberg et al. (U.S. 2021/0259601 A1) (hereinafter – Kornberg)
Nandaragi (U.S. 2018/0081433 A1) (hereinafter –Nandaragi)
Re. Claim 40: Malchano and Sullivan teach the invention according to claim 38, including wherein the one or more actions trigger one or more steps of conditional choices.  Malchano and Sullivan do not explicitly teach that one step of the conditional choices includes a binary-choice conditional branch which is triggered by a presence of a detected o-ERP during a pre-determined time period.
Nandaragi teaches the invention wherein one step of the conditional choices includes a binary-choice conditional branch (Table 2: YES/NO user response), 
which is triggered by a presence of a detected o-ERP during a pre-determined time period (Table 1: display duration, Paragraph 0041: “In an embodiment, the one or more pre-defined eye-blinking 
Nandaragi teaches analogous art in the technology of monitoring ocular-event related potentials, particularly for use in human-computer interaction (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Malchano and Kornberg to have utilized a binary choice conditional branch (more commonly referred to as a YES/NO conditional branch) as taught by Nandaragi, the motivation being that such a conditional is one of multiple ways a user may interact with a prompt using eye motion (see Table 2), and therefore it would have been obvious to try by one of ordinary skill in the art before effective filing date of the invention, to include the use of simple binary choice conditional branches and to incorporate it into the system of Malchano and Kornberg since there are a finite number of identified, predictable potential solutions (i.e., eye response gestures) to the recognized need (providing a user response) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791